                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:20 MJ 63 WCM

UNITED STATES OF AMERICA                    )
                                            )
      v.                                    )            ORDER
                                            )
RITESH KAPOOR,                              )
                                            )
           Defendant.                       )
____________________________________        )

      This matter came before the undersigned on October 23, 2020 upon

Defendant’s arrest in this district.

      The information of record indicates that on January 23, 2019, Defendant

pled guilty in the United States District Court for the District of Columbia to

fraud by wire, radio, or television in violation of 18 U.S.C. § 1343. Defendant

was subsequently sentenced to twelve (12) months and one (1) day of

incarceration and to thirty-six (36) months of Supervised Release. He was also

ordered to pay a $100 Special Assessment and Restitution in the amount of

$54,975.

      The record further indicates that Defendant was allowed to self-

surrender following his sentencing. In that regard, Defendant was directed to

self-surrender to the Bureau of Prisons no later than February 28, 2020.

      It appears, however, that Defendant did not self-surrender as directed

and, therefore, that on May 10, 2020 a warrant was issued for his arrest. The

                                        1

           Case 1:20-mj-00063-WCM Document 4 Filed 10/23/20 Page 1 of 3
docket entries indicate that the warrant was later quashed by the Honorable

Timothy J. Kelly, United States District Judge, and that Judge Kelly ordered

Defendant to self-surrender by July 13, 2020.

      It appears that Defendant failed to self-surrender and, therefore, on July

15, 2020, Judge Kelly ordered that a warrant be issued for Defendant’s arrest.

      Defendant was arrested in this district pursuant to that warrant and

brought before the undersigned on October 23, 2020. Assistant United States

Attorney John Pritchard appeared for the Government. Assistant Federal

Public Defender Mary Ellen Coleman appeared with Defendant.

      Counsel for the parties agreed that, if Defendant were determined to be

the person named in the warrant, it would not be necessary for him to be

transported to the District of Columbia and that he should be delivered to the

Bureau of Prisoners by the United States Marshal’s Service.

      Defendant was then advised of his rights and Ms. Coleman was

appointed as his attorney. Following consultation with counsel, Defendant did

not contest that he was the individual named in the warrant and waived his

right to an identity hearing.

      Under these circumstances, the undersigned finds and concludes that

Defendant should remain in the custody of the United States Marshal’s Service

and be delivered to the Bureau of Prisons to serve his sentence as imposed by

the United States District Court for the District of Columbia.

                                       2

        Case 1:20-mj-00063-WCM Document 4 Filed 10/23/20 Page 2 of 3
   It is therefore ORDERED that:

1. Defendant is to remain in the custody of the United States Marshal’s

   Service, which is directed to deliver Defendant to the Bureau of Prisons.

2. The clerk is respectfully directed to forward a copy of this Order to the

   Honorable Timothy J. Kelly, United States District Judge for the District

   of Columbia.


                               Signed: October 23, 2020




                                     3

    Case 1:20-mj-00063-WCM Document 4 Filed 10/23/20 Page 3 of 3
